___________

                                   No. 96-1167
                                   ___________

David F. Thompson,                     *
                                       *
     Plaintiff/Appellant,              *
                                       *
     v.                                *
                                       *
Ardrox CWC, Inc., an Illinois          *
incorporated subsidiary;               *
Ardrox Corporation, a                  *
California corporation                 *
subsidiary,                            *
                                       *   Appeal from the United States
     Defendants/Appellees              *   District Court for the District
                                       *   of Minnesota.
Brent International, Inver,            *
UK (parent company); John L.           *           [UNPUBLISHED]
Berglund, Industry Manager;            *
Ronald C. Vaden, Vice                  *
President of Marketing;                *
Rex Dwars, Area Sales Manager,         *
                                       *
     Defendants                        *
                                       *
John Doe; Mary Roe,                    *
                                       *
     Defendants/Appellees.             *

                                   ___________

                      Submitted:   July 25, 1996

                          Filed:   September 9, 1996
                                   ___________

Before BOWMAN, BEAM, LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     In this diversity action, plaintiff seeks damages against defendants
based upon breach of contract, promissory estoppel and defamation.       The
district court granted summary judgment for the defendants.        Plaintiff
appeals.   We affirm.
     Plaintiff Thompson was employed by defendant Androx, Inc. (Androx)
until he was terminated in June 1993.     In December 1993, Thompson sued
Androx   in Minnesota state court seeking damages arising out of his
termination.   Following a hearing on Thompson's claims, final judgment was
entered by the state court in favor of Androx and against Thompson.
Thompson did not appeal.


     Thompson then instituted this action.   Androx asserts a defense based
upon the doctrine of res judicata.    Concluding that each element of res
judicata was satisfied, the district court granted summary judgment and
dismissed the action.   We agree with this decision.


     Seeing no precedential value in further discussion of the issues by
this court, we affirm on the well reasoned opinion of the district court.
See 8th Cir. R. 47B.


     A true copy.


           Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-